Per curiam.
Jerry Boykin filed a petition of voluntary discipline after a grievance was filed by a client and the State Bar of Georgia issued a Notice of Investigation.
Boykin admitted that the client employed him to file a lawsuit on her behalf; that he filed it but failed to serve it on the defendant; that he “fabricated an answer from the opposing party upon which [he] forged the signature of opposing counsel”; and that he sent a copy of the fabricated answer to the client.
He admitted that he was disciplined previously with a Letter of Formal Admonition for violating Standards 23 (prompt refund upon withdrawal from employment any part of a fee paid in advance not earned) and 44 (abandonment of a client); and a Public Reprimand for violating Standards 4 and 44.
Boykin admitted that his present conduct constitutes a violation of Standard 4 (professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation) and proposed the imposition of a two-year suspension from the practice of law as discipline.
The State Bar did not object to the imposition of a two-year suspension under these circumstances, in which Boykin requested disci*284pline voluntarily and offered mitigating circumstances in support of his request. The Review Panel accepted the response of the State Bar.
Decided June 25, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The recommendation of the Review Panel is approved and adopted. It is ordered that the suspension of Jerry Boykin from membership in the State Bar of Georgia and the suspension of his license to practice law in the State of Georgia for two years, commencing July 1, 1992, be approved.

All the Justices concur.